Title: To John Adams from John Edwards, May 1798
From: Edwards, John
To: Adams, John


His Excellency John Adams President of the united States The Address & Memorial of the Citizens of Charleston (South Carolina)—Sheweth Respectfully
May 1798



That your Memorialists learnt with the most sincere satisfaction the appointment, by the Executive Government of the United States, of a Solemn Embassy, duly empowered and wisely instructed, to endeavour to remove all differences with the French Republic, & to maintain the Relations of Amity and Peace between the two Countries
That your Memorialists have understood with the deepest regret, that the Spirit of Conciliation & peace manifested by the Government of the United States, hath been met by a Spirit of hostility, in the councils of the French Republic; & that the Ministers of Peace have not even been admitted to the Priviledge of an audience.—Scarcely ever denied among civilized Nations—
That the most unreasonable demands have been made upon this Country, by Persons pretending and appearing to Act under the authority of the French Government; but which, it is Sincerely hoped, not with the Sentiments of the People of France; without even the pretence of injury, or wrong having been committed. Demands which if Submitted to, would prostrate the united States at the Feet of France, and Convert her from a free & independant Nation, into a tributary & degraded province.
Your Memorialists are astonished to find, that these demands have been perseveringly urged, upon a presumption that the Americans were a divided people; and would never unite in support of their own Government; in opposition to these Demands; and that upon this fallacious Idea, our Commerce hath been harrassed, without Redress; and our Peace, and our Independence threatened.
Deeply affected at this State of the Public Affairs, Your memorialists feel themselves irresistibly impelled to make a full, Solemn and explicit declaration, of their Sincere attachment to the Constitution, and Government of the United States; and of their fixed resolution to maintain and support them against All foreign encroachments & domination at the hazard of their Lives and fortunes. Your memorialists are but too well acquainted with the miseries and Calamities of War; and they would willingly have averted them, by the Sacrifice of Secondary interests. But they do not hesitate to declare their preference of every Calamity, to a Servile Subjection to a foreign Yoke.—
Your Memorialists repose confidence in the Wisdom, and patriotism of the Constituted Authorities; and trust that the most prompt, Vigorous, and efficacious Steps will be taken, “to provide for the common Defence, promote the general Welfare, and secure the blesings of Liberty to ourselves and our Posterity,” and they submit to the discretion of the Government, the measures essential to the attainment and Security of these great objects.—

John Edwards Chairman